Case 1:20-cv-02328-TWP-MPB Document 26 Filed 02/09/21 Page 1 of 3 PageID #: 117




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 OTIS YOUNG, JR.,                                          )
                                                           )
                                  Plaintiff,               )
                                                           )
                             v.                            )     No. 1:20-cv-02328-TWP-MPB
                                                           )
 JENNIFER SMITH, et al.                                    )
                                                           )
                                  Defendants.              )

                      Order Denying Plaintiff's Motion for Counsel and
                 Granting Plaintiff's Motion to Proceed on Original Complaint

        Plaintiff Otis Young, Jr., filed this civil rights action alleging that the defendants were

 deliberately indifferent to the pain caused by an injured ankle. This Court screened the complaint,

 and the defendants have answered. Before screening, Mr. Young filed a motion to appoint counsel.

 He has also filed a motion for leave to proceed on his original petition.

                        I.          Motion to Proceed on Original Complaint

        On January 5, 2021, Mr. Young filed motion asserting that he wishes to proceed on his

 original complaint and not his amended complaint. Dkt. 21. The Court has received no such

 amended complaint. However, Mr. Young's motion, dkt. [21], is granted to the extent that this

 action shall proceed on the original complaint. If the Court receives an amended complaint from

 Mr. Young dated before January 5, 2021, it will be stricken.

                                     II.       Motion to Appoint Counsel

        As a practical matter, there are not enough lawyers willing and qualified to accept a pro

 bono assignment in every pro se case. See Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)

 ("Whether to recruit an attorney is a difficult decision: Almost everyone would benefit from having
Case 1:20-cv-02328-TWP-MPB Document 26 Filed 02/09/21 Page 2 of 3 PageID #: 118




 a lawyer, but there are too many indigent litigants and too few lawyers willing and able to volunteer

 for these cases.").

         "Two questions guide [this] court's discretionary decision whether to recruit counsel:

 (1) 'has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

 precluded from doing so,' and (2) 'given the difficulty of the case, does the plaintiff appear

 competent to litigate it himself?'" Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018) (quoting

 Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007) (en banc)). These questions require an

 individualized assessment of the plaintiff, the claims, and the stage of litigation.

         The Court has prepared a form motion for indigent litigants to use when asking for help

 recruiting counsel. The form requests the information necessary for the Court to assess the merits

 of the motion and requires the litigant to acknowledge important conditions of the appointment of

 counsel.

         Mr. Young's motion for appointment of counsel, dkt. [9], is denied without prejudice

 because it provides neither sufficient information to make a merits determination nor an

 acknowledgement of the conditions of the appointment of counsel. Mr. Young may renew his

 motion for the appointment of counsel by filling out the form motion for assistance with recruiting

 counsel included with his copy of this Order.

         The clerk is directed to send the plaintiff a motion for assistance recruiting counsel form

 with his copy of this Order.

         IT IS SO ORDERED.


        Date:    2/9/2021
Case 1:20-cv-02328-TWP-MPB Document 26 Filed 02/09/21 Page 3 of 3 PageID #: 119




 Distribution:

 OTIS YOUNG, JR.
 188201
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Adam Garth Forrest
 BBFCS ATTORNEYS
 aforrest@bbfcslaw.com

 Rachel D. Johnson
 KATZ KORIN CUNNINGHAM, P.C.
 rjohnson@kkclegal.com
